155 U.S. 532 (1895)
COOPER
v.
NEWELL.
No. 129.
Supreme Court of United States.
Submitted December 18, 1894.
Decided January 7, 1895.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF TEXAS.
Mr. F. Charles Hume for plaintiffs in error.
*533 Mr. John Ireland and Mr. A.H. Garland for defendant in error. Mr. Garland, in his brief, said.
*534 THE CHIEF JUSTICE:
The judgment is reversed and the cause remanded to the Circuit Court for further proceedings, upon the authority of Horne v. George H. Hammond Company, ante, 393, and cases cited.
Reversed.